                   Case 1:19-cv-01099-BR      Document 28        Filed 09/15/21     Page 1 of 2



 1

 2

 3                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
 4

 5   KATIE WILDMAN,                                        Civil No. 1:19-CV-1099-BR

 6            Plaintiff,

 7            v.                                           ORDER FOR ATTORNEY FEES
                                                           PURSUANT TO 28 U.S.C. § 2412(D)
 8   Acting Commissioner of the Social Security
     Administration,
 9
              Defendant.
10
              Based upon the Stipulation of the parties, it is hereby ordered that attorney fees in the
11
     amount of $10,000.00 shall be awarded to Plaintiff pursuant to 28 U.S.C. § 2412(d) (EAJA).
12
              If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under the
13
     Department of the Treasury’s Offset Program, see Astrue v. Ratliff, 130 S.Ct. 2521 (2010), then a
14
     check for EAJA fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon
15
     Plaintiff’s assignment of this fee to her attorneys in the amount of $5,000.00 for their work at the
16
     District Court Level. A check for EAJA fees shall be made payable to Jeffrey T. Chen, Attorney
17
     at Law based upon Plaintiff’s assignment of this fee to her attorney at the Ninth Circuit Court of
18
     Appeals, in the amount of $5,000.00.
19
              Any check for EAJA fees payable to Dellert Baird, PLLC shall be mailed to Dellert Baird
20
     Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466; any check for
21
     EAJA fees payable to Jeffrey T. Chen, Attorney at Law shall be mailed to 2250 Gellert Boulevard,
22
     #2310, South San Francisco, CA 94080.
23
     \\\
24

     Page 1         ORDER
                    [1:19-CV-1099-BR]
               Case 1:19-cv-01099-BR      Document 28      Filed 09/15/21   Page 2 of 2



 1
              IT IS SO ORDERED.
 2
              DATED this 15th day of September, 2021.
 3

 4                                                         /s/ Anna J. Brown
 5                                                      US SENIOR DISTRICT JUDGE

 6

 7
     Presented by:
 8
     Jeffrey H. Baird
 9   Dellert Baird Law Offices, PLLC
     2805 Bridgeport Way W, #23
10   University Place, WA 98466
     Telephone: (206) 937-4112
11   FAX: (360) 824-9371
     jeffreyhbaird@comcast.net
12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER
                 [1:19-CV-1099-BR]
